       UNITED STATES BANKRUPTCY COURT
       District of New Jersey



       Albert Russo
       Cn 4853
       Trenton, NJ 08650                                                             Order Filed on April 4, 2019
       (609) 587-6888                                                                          by Clerk
                                                                                       U.S. Bankruptcy Court
       Standing Chapter 13 Trustee                                                     District of New Jersey


       In re:
                                                              Case No.: 18-32831 / KCF

                                                              Hearing Date: 03/27/2019
          Russell E. Williams
          Betty A. Williams
                                                              Judge: Kathryn C. Ferguson

                                                              Chapter: 13
                                       Debtor(s)



                                     ORDER CONFIRMING CHAPTER 13 PLAN

      The relief set forth on the following pages, numbered two (2) through three (3) is ORDERED.




DATED: April 4, 2019
The plan of the debtor having been proposed to creditors, and a hearing having been held on the

confirmation of such plan, and it appearing that the applicable provisions of the Bankruptcy Code

have been complied with; and for good cause shown, it is


ORDERED that the plan of the above named debtor, dated 11/30/2018, or the last amended plan

of the debtor be and it is hereby confirmed.            The Standing Trustee shall make payments in
accordance with 11 U.S.C. § 1326 with funds received from the debtor.


ORDERED that the plan of the debtor is confirmed to pay the Standing Trustee for a period of

60 months.


ORDERED that the debtor shall pay the Standing Trustee, Albert Russo, based upon the

following schedule, which payments shall include commission and expenses of the Standing

Trustee in accordance with 28 U.S.C. § 586:

                           $5,876.00 PAID TO DATE

                           $1,532.00 for 56 months beginning 04/01/2019


ORDERED that the case is confirmed to pay 100% dividend to general unsecured creditors.




ORDERED         that the Standing Trustee shall be authorized to submit, ex-parte, an Amended

Confirming Order, if required, subsequent to the passage of the claims bar date(s) provided under

Fed. R. Bank. P. 3002.



ORDERED that the debtor's attorney be and hereby is allowed a fee pursuant to the filed

2016(b) Statement.       Any unpaid balance of the allowed fee shall be paid to said attorney through

the Chapter 13 plan by the Standing Trustee.
ORDERED that if the debtor should fail to make plan payments or fail to comply with other

plan provisions for a period of more than 30 days, the Standing Trustee may file, with the Court

and serve upon the Debtor and Debtor's Counsel, a Certification of Non-Receipt of Payment and
request that the debtor's case be dismissed.          The debtor shall have fourteen (14) days within
which to file with the Court and serve upon the Trustee a written objection to such Certification.


ORDERED that upon completion of the plan, affected secured creditors shall take all steps

necessary to remove of record any lien or portion of any lien discharged.


ORDERED that the Standing Trustee is not authorized to pay post-petition claims filed pursuant

to 11 U.S.C. § 1305(a).



ORDERED that the Pre-Confirmation Certification of Compliance must be filed by 04/08/2019.




ORDERED that if the debtor has provided for a creditor to be paid in the plan and no Proof of

Claim is filed by such creditor before expiration of the applicable bar date, the debtor, pursuant

to F.R.B.P. 3004, must file a Proof of Claim on behalf of the creditor within 30 days of the

expiration of the applicable bar date.       If the time period pursuant to F.R.B.P. 3004 has expired,

the debtor must file a Proof of Claim on behalf of the creditor and file a motion to allow the

Trustee to pay the late filed claim, or the debtor may obtain a Consent Order with the creditor

authorizing the Trustee to pay an amount certain in the plan.



ORDERED as follows:

Part 5(b) is amended to include the language "Student loans shall be paid outside the Chapter 13

plan".



Amended Schedule C to address improper use of exemption within ten days of the March 27,
2019 confirmation.

Order Confirming Chapter 13 Plan                                                                     Page 3 of 3
